DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species Election
Applicant’s election without traverse of the species: 1) the compound of claim 1 and 2) the following variables:  Q = NH2Val-AlaCO2H, a = 0, b1 = 0, b2 = 8 c1 = 1, c2 = 0, d =2 and GL = GL-1 in the reply filed on 11/04/2021 is acknowledged.

Claims 1, 4-9, 11, 13, 15, 18-19 and 27-29 are pending.
Claims 13, 15, 18, 19, 28 and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1, 4-9, 11, and 27 are being examined on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 4-9, 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori (Sugimori et al., J. Med. Chem. 1998 Vol. 41 2308-2318) in view of Kim (Kim, et al., Biomol. Ther. 2015 23(6), 493-509), ADC Review (ADC Review editorial team; Published March 22, 2019; available online at: https://www.adcreview.com/the-review/linkers/what-are-stable-linkers/ ; accessed 10/15/2021), Rabuka (WO 2015/081282 A1; Published 06/04/2015), Smith (Smith, et al., ACS Med. Chem. Lett. 2018, Vol. 9, pp 56-60; published December 6th 2017), and Koniev (Koniev, et al., Chem. Soc. Rev. 2015 Vol. 44 5495-5551).
	Regarding claim 1, Sugimori teaches Compound 34, which has a structure that is identical to the instant Drug Linker of formula I, with an amino group at the position where RL is attached to the amino group of the Drug Linker of formula I (Sugimori, p 2309, Scheme 1, Compound 34):


    PNG
    media_image1.png
    366
    442
    media_image1.png
    Greyscale

	Sugimori teaches that compound 34, a topoisomerase inhibitor, was determined to have anti-tumor activities, including reduced cell viability, in a variety of cancer cell lines (Sugimori, p 2310, Table 1).  
NH2Val-AlaCO2H moiety.  Sugimori does not teach of a linker comprising a maleimide group (such as GL-1).
	Kim teaches that a conjugating a monoclonal antibody (mAb) with a cytotoxic agent coupled with a linker, such as the compound of claim 1, forming an ADC and that ADCs allow for potent cytotoxic drug delivery to tumors with target specificity improved therapeutic efficacy of the mAb (Kim, p 495, ¶ 4).  Kim further teaches that Doxorubicin, a topoisomerase inhibitor, such as the compound of Sugimori, is an effective drug for making ADCs (Kim, p 501, ¶ 2).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
	ADC Review teaches that the dipeptide Val-Ala is an enzymatically cleavable linker that takes advantage of the ADC targeting mechanism which involves sequential binding of the ADC to its antigen and internalization of the ADC-antigen complexes through the endosomal-lysosomal pathway (ADC Review, p 3, ¶ 1).  
	Teaching on the subject of ADCs, Rabuka teaches that attachment of a water-soluble polymer such as PEG to a therapeutic polypeptide (such as an antibody) can be desirable as such modification an increase the therapeutic index by increasing the serum half-life and can reduce immunogenicity of the protein pharmaceutical (Rabuka, ¶ 00554).  
	Regarding the subject of linkers, Smith teaches of an ADC comprising an Ala-Val linker followed by 8 PEG groups followed by an amide group followed by 2 methylene groups followed by a maleimide group (GL-1) (Smith, p 58, Scheme 2):

    PNG
    media_image2.png
    214
    633
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    404
    768
    media_image3.png
    Greyscale

… are equivalent.  The bottom way of drawing the structure is more in line the structure X as drawn in the claims.  Here, a=0, b1=0, b2 = 8, c1 = 1, c2 =0, d = 2 and GL = GL-1.
	Koniev teaches that cysteine is perhaps the most convenient target for bioconjugation owing to the exceptionally high nucleophilicity of its sulfhydryl side chain (Koniev, p 5504, ¶ 8).  Koniev teaches that maleimides (such as GL-1) were introduced as early as 1949 as cysteine-specific reagents and that ever since, have persistently been gaining popularity in bioconjugation due to their exceptionally fast kinetics and significantly high selectivity towards the cysteine moiety (Koniev, p 5505, ¶ 8).
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Sugimori, Kim, Smith, ADC review and Koniev.  The result of this combination would be a drug (compound 34 of Sugimori) linked to a linker comprising (starting from the moiety closest to the drug and getting further away): 1) a Val-Ala dipeptide moiety, 2) 8 PEG moieties, 3) an amide moiety, 4) two methylene moieties and a 5) maleimide moiety.  The motivation behind making such a combination would be to make a compound comprising: 1) the topoisomerase inhibiting drug and 2) a linker comprising: a) an enzymatically cleavable Val-Ala dipeptide moiety, b) a hydrophilic PEG moiety, c) an amide moiety linking the PEG moiety to the crosslinker and d) a maleimide crosslinker capable of selectively forming bonds with free sulfhydryl groups.  The overall purpose of this combination would be to create a drug-linker-crosslinker platform that could be used to generate a wide variety of ADCs.  This platform could be used to create compounds that could be used in methods of treating a multitude of diseases, provided said diseases are caused by disease cells overexpressing biomolecules targetable by 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 4-9, 11 and 27  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/826,405 (USPGPUB US 2020/0306243 A1; Published October 1 2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims and copending claims are both directed to the same compound.  Regarding instant claim 1, the copending claims are directed towards the same compound of Formula I with the same linker, RL, satisfying Formula Ia (claims 1 and 2).  Copending claim 1 is further directed towards the same moiety X:

    PNG
    media_image4.png
    158
    814
    media_image4.png
    Greyscale
 ….the moiety that connects the carbonyl of RL to the crosslinking moiety of RL, GL.   The allowable values for a, b1, b2, c1, c2 and d are the same as the corresponding values from the instant application (claims 1 and 2).  Regarding the peptide component of RL in instant claim 1, the copending claims are directed towards the same amino acid residues and combinations as the instant claims (claim 3).  Regarding the crosslinker component of instant claim 1 as well as instant claim 11, copending claims 10 and 11 are directed towards a crosslinker comprising a maleimide moiety (claims 10 and 11).   Regarding instant claims 4-9, copending claims 4-9 specify the same limitations on the variables a, b1, b2, c1, c2 and d as do the instant claims (claims 4-9).  Regarding instant claim 27, the copending claims are directed toward an X wherein a =0, b1 =0, b2 =8, c1 =1, c2 =0 and d =2 (claim 9 (a)), wherein GL is a maleimide (claims 10 and NH2Val-AlaCO2H (claim 3); taken together these variables satisfy the structure of instant claim 27.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-9, 11 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/599,374. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims and copending claims are both directed to the same compound.   Regarding instant claim 1, the copending claims are directed towards the same compound of Formula I with the same linker, RL, satisfying Formula Ia (claims 1 and 2).  Copending claim 1 is further directed towards the same moiety X:


    PNG
    media_image4.png
    158
    814
    media_image4.png
    Greyscale

….the moiety that connects the carbonyl of RL to the crosslinking moiety of RL, GL.   The allowable values for a, b1, b2, c1, c2 and d are the same as the corresponding values from the instant application (claim 1).  Regarding the peptide component of RL in instant claim 1, the copending claims are directed towards the same amino acid residues and combinations as the instant claims (claim 3).  Regarding the crosslinker component of instant claim 1 as well as instant claim 11, copending claims 10 and 11 are directed towards a crosslinker comprising a maleimide moiety (claims 10 and 11).  Regarding instant claims 4-9, copending claims 4-9 specify the same limitations on the variables a, b1, b2, c1, c2 and 1 =0, b2 =8, c1 =1, c2 =0 and d =2 (claim 9 (a)), wherein GL is a maleimide (claims 10 and 11) and wherein Q = NH2Val-AlaCO2H (claim 3); taken together these variables satisfy the structure of instant claim 27.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1, 4-9, 11, and 27 are rejected.
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                              

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643